United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2194
                                   ___________

Pamela Hoskins-Harris,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Tyco/Mallinckrodt Healthcare;         *
United Auto Workers, Local 1887,      *      [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: October 15, 2009
                                Filed: October 20, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

        Pamela Hoskins-Harris (Hoskins-Harris) appeals the district court’s1 adverse
grant of summary judgment in her employment discrimination action. After
reviewing the record de novo, viewing the evidence and all reasonable inferences from
it in the light most favorable to Hoskins-Harris, see Jacob-Mua v. Veneman, 289 F.3d
517, 520 (8th Cir. 2002) (standard of review), we conclude summary judgment was



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
proper for the reasons stated by the district court. Thus, we affirm. See 8th Cir. R.
47B.
                       ______________________________




                                         -2-